Citation Nr: 1628434	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a
Service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a February
2009 rating decision by the Department of Veterans Affairs (VA) Regional Office
(RU) in Manchester, New Hampshire.

In January 2013, the Veteran testified at a videoconference hearing before the
undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2013, the Board remanded the claim to the RO, via the Appeals
Management Center (AMC), for additional development.

In a June 2013 decision, the Board denied service connection for a back disability, to include as secondary to a service-connected right knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By July 2014 Order, the Court vacated the June 2013 Board decision, denying service connection, and remanded the matter to the Board for compliance with instructions contained in a July 2014 Memorandum Decision.

In November 2014, the Board again remanded the claim to the RO, via the Appeals
Management Center (AMC), for additional development.

The case was returned to the Board in June 2015, at which time, the Board again denied the Veteran's claim for service connection for a back disability, to include as secondary to a service-connected right knee disability.  The Veteran again appealed the denial to the Court.  By January 2016 Order, the Court, vacated the Board's June 2015 decision denying service connection and remanded the matter to the Board for compliance with instructions contained in a January 2016 Joint Motion for Remand (Joint Motion) of the appellant and the VA Secretary.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In May and June 2016, the Board received notification that the Veteran died in April 2016.  See May 2016 Notification of Veteran's Death from Veteran's attorney and June 2016 Social Security Administration (SSA) Inquiry Report.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. 
§ 3.1010(a) ).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).

ORDER

The appeal is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


